                                                                         ckapq'. oeAstl:u : .*% @*t$e
                                                                                ATDANvllki,vA
                                                                                     FILED
                      IN THE UNITED STATES DISTRICT COURT
                     FOR TH E W ESTEM D ISTM CT OF V IRG IN IA                  MAï lC 2012
                                DAN V ILLE D IVISION
                                                                               JuLI
                                                                                  #r.        .c
                                                                                             .


BEN N IE SM ITH ,                                                           BY'
                                                                              : jDE , j:     -

individually andon behalfofa11others
sim ilarly situated,

             Plaintiff,                            CaseNo.4:19cv00009

                                                   OR D ER

TAX IN G A U TH ORJTY CON SULTIN G                 By:Hon.Jackson L.Kiser
SERV ICES,P.C.,                                       SeniorUnited StatesDistrictJudge

             Defendant.


       On April1,2019,DefendantTaxingAuthority Consulting Services,P.C.,filedam otion to

dismissforlackofjurisdiction,motiontodismiss.forfailuretostateaclaim,andamotiontostrike
                                           )                         .
classallegationsEECFNo.6q,alongwithabrlefandevidenceinsupport(ECFNo.7q.Thatsame
day,Ientered an Orderwhich read,in part:

             Briefs in opposition mustbe filed within 14 days of the date of
             serviceofthemovant'sbrief(orwitllin 14 daysofthisOrderifa
             motion and briefhavebeen served priortothisOrder).EXCEPT
             FOR GOOD CAUSE SH OW N,IF BRIEFS IN O PPO SITION
             TO TH E M O TIO N S A R E N O T FILED , IT W ILL BE
             DE EM ED TH A T TH E M O TION IS W E LL TAK EN .

(Order,Apr.1,2019 EECF No. 10).) To date,Plaintiffshave notresponded in any way to
Defendant'smotion.Accordingly,thatm otion isdeemedwelltaken.Defendant'sm otion ishereby

GRANTED,andthismatterisDISM ISSED m TH PREJUDIC6.
       Theclerk isdirected to forward acopy ofthisOrderto a11counselofrecord.
       EN TER ED this '     day ofM ay,2019.


                                               '
                                                   k                 j
                                                   R U N ITED STA TES D ISTRICT JUD G E
